Tilzer, J.
(dissenting). Where the truth hangs upon the credibility of parties concerning events some 15 years in the past, ‘‘ the opportunity, the responsibility and the power to decide ” the issue rest with the trial court and “ his decision should be given the greatest weight” (Amend v. Hurley, 293 N. Y. 587, 594; Smith v. Smith, 273 N. Y. 380, 383; Boyd v. Boyd, 252 N. Y. 422, 429; Barnet v. Cannizzaro, 3 A D 2d 745, 747; Long v. Long, 281 App. Div. 254, 257). I conclude that the record supports the trial court’s finding that the plaintiff failed to sustain the heavy burden of overthrowing the jurisdictional validity of defendant Ethel Becker’s Florida divorce.
Steuer, J. P., McGtvern and Bastow, JJ., concur with Babin, J.; Tilzer, J., dissents in opinion.
Judgment reversed, on the law and on the facts, without costs or disbursements. Findings of fact and conclusions of law of the trial court, inconsistent with the opinion filed, herein, or implied therein, are reversed. Settle order on notice.